Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 11-17) in the reply filed on 08/29/2022 is acknowledged.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim.

Claim Objections
Claims 11-17 objected to because of the following informalities:  
In claim 11, line 1, the limitation “A method for surface treatment of a workpiece, comprising:” need to be amended to - - A method for surface treatment of a workpiece, the method comprising: - -.  Appropriate correction is required.
	In claim 14, line 2, the limitation “the material removal tool tool is advanced” needs to be amended to - - the material removal tool [[tool]] is advanced - -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites:
“The method of claim 12, wherein: the workpiece comprises a circumference;
the material removal tool comprises a machining track; and the circumference is an integral multiple of a wavelength of the machining track.”
	It is unclear what exactly the limitation “the circumference is an integral multiple of a wavelength of the machining track” means.  The specification, page 3, last three paragraphs supposedly supports this limitation but only disclose the same language verbatim without any extra explanation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 7,685,717) in view of Von Schleinitz (US 20150343597A1).
As applied to claim 11, Shibata et al. a method for surface treatment of a workpiece, comprising: providing the workpiece (bearing raceway), the workpiece comprising a hardened workpiece surface (Fig. 2, step (c)); removing material from the hardened workpiece surface with a material removal tool (Fig. 2, step (d)) to produce a machined surface with first machining tracks; and rolling the machined surface with a rolling tool (Fig. 2, step (e)) by overlapping the first machining tracks to produce a rolled surface with second machining tracks (col. 3, lines 26-55, Fig.2).  It is clear that the machined surface which is formed with a first track is being rolled to form a second track which would necessarily overlap the first track.
Shibata et al. do not explicitly teach clamping the workpiece while the material removal tool and rolling tool engage the surface of the workpiece and that wherein a distance between the material removal tool and the rolling tool measured in an axial direction of the workpiece is varied in an oscillating manner.
Von Schleinitz teaches a method for surface treatment of a workpiece including chipless machining of a surface region of a rolling-element bearing ring which includes rotating the rolling-element bearing ring relative to a first tool having a first tool tip and a second tool having a second tool tip, positioning the first and second tool tips at start positions at first and second opposite axial ends of the surface region, and moving the first and second tools in opposite axial directions such that the first tool tip follows a first helical or spiral path on the surface region and the second tool tip follows a second helical or spiral path on the surface region, the first and second paths crossing at multiple points within an overlap region located between axial ends of the surface regions (abstract, lines 1-12).  This object is achieved by a method for chipless machining of a surface region of a rolling-element bearing ring. In the inventive method the rolling-element bearing ring is set in rotation relative to two tools, which each include a tool tip. Starting from different start positions the tool tips of the two tools are guided over the surface region in contrary movement with respect to the surface region of the rotating rolling-element bearing ring and pressed here with a pressing force against the surface region so that a helical or spiral-shaped trajectory is formed on the surface region by each tool tip such that the trajectories regionally overlap and cross one another multiple times in the overlap region (paragraph [0007]). Deviating from the depiction of FIG. 1, it is also possible in principle that the machine tool includes only a single tool 7 or that the machine tool includes an inventive tool 7 and a machining tool, for example, a hard turning tool, configured in another manner.  The tools 7 each have a connection piece 9, a pivot device 10, and a head part 11. The connection piece 9 is clamped in the tool holder 8 of the machine tool. The head part 11 has a longitudinal axis 12 and, using the pivot device 10, is pivotable relative to the connection piece 9. An angle α, which the longitudinal axis 12 of the head part 11 encloses with a surface normal 13, which is oriented perpendicular to the machined surface region, for example the raceway 4 or the contact surface 6, changes due to the pivoting movement. To illustrate this geometry the longitudinal axes 12 of the head parts 11 of the two tools 7 and the surface normals 13 are each depicted again separately in FIG. 1 for another machining position (paragraph [0041] & [0042]).  Von Schleinitz teaches the advantages provided by its surface treatment process including low tool wear, long service life and due to the multiple crossings of contrary thread-type tool paths on the workpiece surface the trajectories have a different spacing from one another at each point and thus continuously varying stress states. A preferred cracking direction in the sense of a section of constantly lowered compressive residual stress is avoided (paragraph [0008]).  As such, Von Schleinitz teaches a holder to clamp the workpiece having a first machining track produced by a material removal tool and a second machining track produced by a rolling tool wherein both tracks overlap one another to provide advantages including lower stress zone at the treated area of the workpiece.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Shibata et al, a holder to clamp the workpiece during both the material removal step and rolling step, as taught by Von Schleinitz, allowing the machining tracks and rolling tracks to be imparted onto the surface of the workpiece in a precise, high quality and repeatable manner.  In addition, the combination of Shibata et al. and Von Schleinitz having the same holder to clamp the workpiece while the workpiece is rotating during both the material removal and rolling steps would necessarily result in the distance between the material removal tool and the rolling tool measured in an axial direction of the workpiece to be varied in an oscillating manner.

As applied to claims 12-14, Shibata et al. as modified by Von Schleinitz teaches the invention cited.  Shibata et al. teaches the use of material removal tool and rolling tool to effect the surface of the workpiece.  Von Schleinitz teaches the inventive tool (7) has different feed directions (see Fig. 1, tool 7 on the left and tool 7 on the right). Therefore, the combination of Shibata et al./Von Schleinitz teaches the feed direction of the tools and oscillating movements and speeds of the tools.
The combination fails to explicitly teach the limitations of “wherein the material removal tool is advanced in the axial direction at a constant speed and the rolling tool is advanced in the axial direction at an oscillating speed” as in claim 12, “wherein the rolling tool is advanced in the axial direction at a constant speed and the material removal tool is advanced in the axial direction at an oscillating speed” as in claim 13, and “wherein the rolling tool is advanced in the axial direction at a first oscillating speed and the material removal tool is advanced in the axial direction at a second oscillating speed, different than the first oscillating speed” as in claim 14.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to advance the material removal tool and rolling tool in axial direction at a constant speed and oscillating speed, respectively (as in claim 12), and vice versa (as in claim 13) and to advance the rolling tool in the axial direction at a first oscillating speed and the material removal tool at a second oscillating speed, different than the first oscillating speed (as in claim 14) because applicant has not disclosed that only the claimed advancement of the tools in axial direction at varying claimed speeds provides any advantage, is used for a particular purpose, or solves a stated problem.  As such, it seems that one of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with any other axial direction advancement such as one taught by Shibata et al./Von Schleinitz or the claimed tool advancements because either one perform the same function of reaching and effecting the desired areas of the workpiece by the material removal and rolling tools resulting in the treated surface to have desired finished characteristics.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the method of Shibata et al./Von Schleinitz, the step of advancing the material removal tool in the axial direction at a constant speed and the rolling tool at an oscillating speed or vice versa and advancing the material removal and rolling tools at different oscillating speeds, as an effective means of allowing the desired areas of the workpiece to be treated by the material removal and rolling tools resulting in the treated surface to have desired finished characteristics.  
 
As applied to claims 15 and 16, Shibata et al. as modified by Von Schleinitz teaches the invention cited.  Shibata et al. teaches the use of material removal tool and rolling tool to effect the surface of the workpiece.  Von Schleinitz teaches the inventive tool (7) has different feed directions (see Fig. 1, tool 7 on the left and tool 7 on the right). Therefore, the combination of Shibata et al./Von Schleinitz teaches the feed direction of the tools and oscillating movements of the tools.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Shibata et al./Von Schleinitz, either a feed direction of the rolling tool to be reversed in an oscillating manner while a feed direction of the material removal tool is maintained or a feed direction of the material removal tool to be reversed in an oscillating manner while a feed direction of the rolling tool is maintained (as in claim 15) and to employ a feed direction of the material removal tool to be reversed in an oscillating manner and a feed direction of the rolling tool to be reversed in an oscillating manner, depending on the desired specific design requirements that results in providing desired surface finish and thus extending the service life of the workpiece in a low cost and repeatable manner.

As applied to claim 17, as best understood, Shibata et al. as modified by Von Schleinitz teaches the invention cited.  Shibata et al. further teach wherein the workpiece comprises a circumference; the material removal tool comprises a machining track; and the circumference is an integral multiple of a wavelength of the machining track (Fig. 2(a)-(e)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/12/2022